No. 95-3727
                                   ___________

Jeanette Johnson,                      *
                                       *
           Appellant,                  *
                                       *      Appeal from the United States
     v.                                *      District Court for the
                                       *      Eastern District of Arkansas.
Shirley S. Chater,                     *
Commissioner, Social                   *
Security Administration,               *
                                       *
           Appellee.                   *

                                   ___________

                     Submitted:    April 11, 1996

                          Filed:   July 3, 1996
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN and WOLLMAN, Circuit
      Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Jeanette   M.   Johnson   filed   an   application   for       Social   Security
disability insurance benefits and Supplemental Security Income (SSI)
benefits on May 19, 1992, with a protective filing date of March 10, 1992.
Her claim was denied both initially and upon reconsideration, and a hearing
was held before an administrative law judge (ALJ), who found that Johnson
was not disabled within the meaning of the Social Security Act.                   The
                                                                1
Appeals Council denied review, and the district court               granted summary
judgment affirming the denial of benefits.       We find that the ALJ's decision
is supported by the record as a whole, and thus we affirm.




     1
      The Honorable Henry L. Jones, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom this case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
                                               I.


       Jeanette Johnson is a thirty-seven-year-old woman who has completed
her GED and some college classes.                       She has worked as a secretary,
bookkeeper, hotel manager, and she was working as a receptionist and
attending college classes until the time of an automobile accident on
February 10, 1992.      On that date, Johnson was hit broadside by an uninsured
motorist and was taken to the emergency room at St. Bernard's Hospital.
She was experiencing pain in her left shoulder, arm, side, leg, and back,
which was treated with Tylenol #3, Robaxin, and Toradol, and she was given
prescriptions for Tylenol #3 and Robaxin upon her release.                       X-rays showed
no fractures or acute injuries.


       Johnson    has   not    worked     or   attended        college    classes    since   the
accident.    She testified at the hearing before the ALJ that she is unable
to work because of a constant stabbing pain in the mid-low back that
radiates to her hips, buttocks, legs, neck, shoulders, head and left arm,
also   causing      intermittent     numbness           in   her   left   middle    finger   and
forefinger.      Johnson characterized her pain as so severe that she has
difficulty walking more than a block or sitting for more than twenty
minutes.     She cannot run, jump, bend, lift, kneel, crawl, or climb a
ladder.     Johnson testified that because she has no money to pay for
medication, she uses the free samples that she is given by the medical
personnel at Jonesboro Church Health, a clinic that bills patients on the
basis of their ability to pay.            She takes 800 milligrams of Motrin three
times per day, even though she has irritable bowel syndrome and the
medicine irritates her stomach.            She also uses ice packs for the pain.


       The ALJ, following the five-step analysis set out in 20 C.F.R.
§§ 404.1520 and 416.920, concluded that Johnson did not have a mental
impairment    but    that     she   did   have      a    severe    combination     of   physical
impairments      that   included     fibromyalgia,           obesity,     mild   endometriosis
controlled with medication, hypothyroid controlled




                                               -2-
with medication, and minimal, if any, degenerative changes of the lumbar
spine.   The ALJ found, however, that the impairments did not meet or equal
a listed impairment presumed to be disabling.   The ALJ found that Johnson's
subjective complaints of severe and debilitating pain and other symptoms
were not credible and that although she could not lift and carry more than
twenty-five pounds, she retained the residual functional capacity to
perform her past relevant work and thus was not disabled within the meaning
of the Act.


     Johnson argues on appeal that the ALJ erred in discounting her
subjective testimony regarding the severity of her pain, in determining
that she had no medically determinable mental impairment, and in ultimately
finding that she could perform her past relevant work.


                                    II.


     We will uphold the ALJ's decision to deny benefits if it is supported
by substantial evidence on the record as a whole; that is, if a reasonable
mind would find the evidence adequate to support the ALJ's conclusion.
Baumgarten v. Chater, 75 F.3d 366, 368 (8th Cir. 1996).    We must consider
both evidence that supports and evidence that detracts from the Secretary's
decision, but we may not reverse merely because substantial evidence exists
for the opposite decision.   Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir.
1993).


     In discounting Johnson's subjective complaints of pain, the ALJ
followed the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 1984).   Under Polaski, the ALJ must consider the claimant's prior
work history, as well as any observations by third parties regarding:   (1)
the claimant's daily activities; (2) the duration, frequency, and intensity
of the pain; (3) dosage, effectiveness, and side effects of medication; (4)
precipitating




                                    -3-
and aggravating factors; and (5) functional restrictions.             Id.    An ALJ may
discount a claimant's subjective complaints of pain only if there are
inconsistencies in the record as a whole.        Smith v. Shalala, 987 F.2d 1371,
1374 (8th Cir. 1993).


       Applying these factors, the ALJ specifically found that although
Johnson's consistent work history did not detract from her credibility, it
was outweighed by other factors.     The ALJ pointed to inconsistencies in the
record that detracted from the credibility of Johnson's complaints of pain.
After a careful examination of the record as a whole, we find that it
supports the ALJ's determination.


       The record supports the ALJ's contention that Johnson's sparse use
of pain medication does not support her complaints of severe pain.               We have
held   that   a   claimant's   failure   to    take   strong   pain    medication    is
"inconsistent with subjective complaints of disabling pain."                  Haynes v.
Shalala, 26 F.3d 812, 814 (8th Cir. 1994).            Johnson reported to Dr. Ball
in June 1992 that she was taking only about a half tablet of Darvocet at
a time for her pain.     She also reported to Dr. Stubblefield that she was
no longer taking a muscle relaxant and that she was taking about a half
tablet of Darvocet only for severe pain.          As the ALJ noted, no long-term
usage of pain medication has been advised by any treating physician,
regardless of Johnson's ability to pay for the medication.                  Although the
ALJ did not explicitly consider Johnson's testimony that she is currently
taking Motrin three times per day, her use of a non-prescription medication
does not undermine the ALJ's finding.


       The strongest support in the record for the ALJ's finding that
Johnson is not disabled is the lack of reliable medical opinions to support
Johnson's allegations of a totally disabling condition.          As the ALJ noted,
Dr. Ball and Dr. Stubblefield, Johnson's primary physicians, recommended
that Johnson be considered disabled for purposes of HUD eligibility.               Those
recommendations, however, did




                                         -4-
not involve an in-depth analysis but only involved filling out one-page
forms.        In   any   event,    both   doctors     contradicted     those       initial
recommendations.         On   Johnson's   last   visit   to   him,   Dr.    Stubblefield
recommended that Johnson seek active employment.              Dr. Ball gave Johnson a
zero impairment rating based upon the American Medical Association's
Guidelines, although he credited her subjective complaints of pain.                  Where
a treating physician's opinion is itself inconsistent, it should be
accorded less deference.          See Bentley v. Shalala, 52 F.3d 784, 786 (8th
Cir. 1995).    Although Dr. Lopez indicated his opinion that Johnson's pain
prevented her from working, he saw Johnson only one time.                   The ALJ was
entitled to weigh the recommendation of Johnson's treating physicians more
heavily than the recommendation of a doctor that Johnson saw only once.
See Onstead v. Sullivan, 962 F.2d 803, 805 (8th Cir. 1992).


     Although the ALJ correctly found that Johnson's testimony was not
corroborated, Johnson submitted the affidavits of two neighbors to the
Appeals Council.     See 20 C.F.R. § 404.970(b); Box v. Shalala, 52 F.3d 168,
171 (8th Cir. 1995) (Appeals Council must consider additional evidence if
new, material, and relating to time period before ALJ's decision).                   These
affidavits corroborate Johnson's testimony that she is in great pain, is
unable to work, and that she does not have the money to pay for additional
medical treatment.       The Appellate Council, however, considered the newly
submitted evidence in denying review, and we do not believe that it
outweighs the evidence supporting the ALJ's finding.


     While it is true that Johnson's daily activities demonstrate some
limitations, the ALJ was not required to believe all of her assertions
concerning those daily activities.        See Benskin v. Bowen, 830 F.2d 878, 883
(8th Cir. 1987).     The record shows that Johnson lives independently, does
limited grocery shopping with difficulty, drives short distances, attends
doctor   appointments,        maintains   a   post   office    box   that    she    checks
approximately once a week, does light household chores, cooks meals in a
microwave, and




                                          -5-
sews as a therapy for her hand.         While these limitations, if accepted as
credible, might have supported a disability finding, we will not substitute
our opinions for that of the ALJ, who is in a better position to assess a
claimant's credibility.        See Woolf, 3 F.3d at 1213.


        The ALJ found that Johnson misrepresented her medical history in some
respects.    The ALJ relied on his observation that Johnson falsely reported
that she had a cracked sternum.          He also relied on a statement in Dr.
Ball's notes to the effect that Johnson told him that the physical
therapist was reluctant to continue her treatment but that the physical
therapist asserted to him (Dr. Ball) that Johnson had refused treatment.
With respect to the first alleged misrepresentation, apparently at some
point there was the possibility of a hairline fracture in Johnson's
sternum.     Dr. Ball reported that "the sternum was normal which was of
concern on her plain films in regard to a possible hairline fracture."
Johnson's physical therapist noted that after the hospital X-rays, Johnson
was given the diagnosis of sternal fracture.           Dr. Stubblefield also noted
that Johnson "was told that she had a hairline crack in the sternum."
Accordingly, we find no basis for a finding that Johnson misrepresented
that she had a cracked sternum.          The ALJ properly relied on Dr. Ball's
statement that Johnson had misrepresented her physical therapy, however,
to question Johnson's credibility.             Again, we will not substitute our
opinion as to Johnson's credibility for that of the ALJ.           Woolf, 3 F.3d at
1213.


        The ALJ found that Johnson did not have a mental impairment.                In
making this finding, the ALJ relied on the fact that although some of
Johnson's    other   doctors    had   raised   the   possibility   of   a   conversion
disorder, Dr. Dixon, the only examining mental health professional, stated
that he saw no evidence of a conversion disorder.              Although Johnson's
emotional problems may have exacerbated her physical pain, the evidence is
sufficient to support the ALJ's finding that Johnson did not suffer from
a mental




                                         -6-
impairment.


     The judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -7-